 Case: 1:20-cv-00290-SJD-KLL Doc #: 38 Filed: 11/16/20 Page: 1 of 4 PAGEID #: 234




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

DERRICK SWEETING,                                            Case No. 1:20-cv-290
     Plaintiff,                                              Black, J.
                                                             Litkovitz, M.J.
       vs.

OFFICER WELCH WES, et al.,                                   REPORT AND
     Defendants.                                             RECOMMENDATION

       This matter is before the Court on plaintiff’s motions for transfer from the Southern Ohio

Correctional Facility (SOCF) to the Ohio State Penitentiary (OSP) (Doc. 32) and for a temporary

restraining order (Doc. 35).

       Plaintiff’s motion for a transfer to OSP alleges that prison staff failed to wear a mask

while conducting plaintiff’s Rules Infraction Board hearing. (Doc. 32). Plaintiff seeks an

injunction ordering his transfer to OSP pending the disposition of these lawsuits. (Id.). The

Court construes plaintiff’s motion as one seeking a preliminary injunction. Plaintiff’s motion for

a temporary restraining order alleges that his request for protective custody was denied on the

basis that protective custody is not available to an inmate who seeks a separation from prison

staff. (Doc. 35).

       In determining whether to issue a temporary restraining order/preliminary injunction, this

Court must balance the following factors:

       1. Whether the party seeking the injunction has shown a “strong” likelihood of
       success on the merits;
       2. Whether the party seeking the injunction will suffer irreparable harm absent the
       injunction;
       3. Whether an injunction will cause others to suffer substantial harm; and
       4. Whether the public interest would be served by a preliminary injunction.

Liberty Coins, LLC v. Goodman, 748 F.3d 682, 689-90 (6th Cir. 2014); Overstreet v. Lexington-

Fayette Urban Cty. Gov’t, 305 F.3d 566, 573 (6th Cir. 2002) (citing Leary v. Daeschner, 228
 Case: 1:20-cv-00290-SJD-KLL Doc #: 38 Filed: 11/16/20 Page: 2 of 4 PAGEID #: 235




F.3d 729, 736 (6th Cir. 2000)). The four factors are not prerequisites but must be balanced as

part of a decision to grant or deny injunctive relief. In re DeLorean Motor Co., 755 F.2d 1223,

1229 (6th Cir. 1985). “[A] district court is not required to make specific findings concerning

each of the four factors used in determining a motion for preliminary injunction if fewer factors

are dispositive of the issue.” Jones v. City of Monroe, 341 F.3d 474, 476 (6th Cir. 2003),

abrogated on other grounds by Lewis v. Humboldt Acquisition Corp., 681 F.3d 312 (6th Cir.

2012) (en banc).

       “The purpose of a preliminary injunction is to preserve the status quo until a trial on the

merits.” S. Glazer’s Distribs. of Ohio, LLC v. Great Lakes Brewing Co., 860 F.3d 844, 848-49

(6th Cir. 2017) (citing Univ. of Tex. v. Camenisch, 451 U.S. 390, 395 (1981)). When a prisoner

requests an order enjoining a state prison official, the Court must “proceed with caution and due

deference to the unique nature of the prison setting.” White v. Corr. Med. Servs., No. 1:08-cv-

277, 2009 WL 529082, at *2 (W.D. Mich. Mar. 2, 2009) (citing Kendrick v. Bland, 740 F.2d

432, 438 n. 3 (6th Cir. 1984); Ward v. Dyke, 58 F.3d 271, 273 (6th Cir. 1995)). In deciding if a

preliminary injunction is warranted, the Court must “weigh carefully the interests on both sides.”

Lang v. Thompson, No. 5:10-cv-379, 2010 WL 4962933, at *4 (E.D. Ky. Nov. 30, 2010) (citing

Doran v. Salem Inn, Inc., 422 U.S. 922, 931 (1975)). A preliminary injunction is an

extraordinary remedy that should only be granted “upon a clear showing that the plaintiff is

entitled to such relief.” S. Glazer’s Distribs. of Ohio, LLC, 860 F.3d at 849 (quoting Winter v.

Nat. Res. Def. Council, Inc., 555 U.S. 7, 22 (2008)); see also Overstreet, 305 F.3d at 573.

       Plaintiff has not alleged facts sufficient to warrant a temporary restraining order/

preliminary injunction in this case. Plaintiff has made no attempt to apply the above factors to his

situation. His allegations in support of his motions are conclusory. Plaintiff’s unsworn




                                                 2
 Case: 1:20-cv-00290-SJD-KLL Doc #: 38 Filed: 11/16/20 Page: 3 of 4 PAGEID #: 236




allegations do not establish a substantial likelihood of success on the merits of his underlying

lawsuit or that he will suffer irreparable harm absent a preliminary injunction. In the event

plaintiff succeeds on the merits of his claims, equitable relief is available to correct any ongoing

constitutional harms plaintiff alleges.

        Accordingly, it is RECOMMENDED that plaintiff’s motions for preliminary

injunction/temporary restraining order (Docs. 32, 35) be DENIED.


Date:   11/16/2020
                                                      Karen L. Litkovitz
                                                      United States Magistrate Judge




                                                  3
 Case: 1:20-cv-00290-SJD-KLL Doc #: 38 Filed: 11/16/20 Page: 4 of 4 PAGEID #: 237




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


DERRICK SWEETING,                                            Case No. 1:20-cv-290
     Plaintiff,                                              Black, J.
                                                             Litkovitz, M.J.
       vs.

OFFICER WELCH WES, et al.,
     Defendants.


                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations. This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report objected

to and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based in whole or in part upon matters occurring on the record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs. A party may respond to another party’s objections

WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 4
